NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 30, 2022*
                              Decided September 6, 2022

                                         Before

                      DIANE S. SYKES, Chief Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE P. WOOD, Circuit Judge

No. 21‐3353

CHARLES E. SWEENEY, JR.,                       Appeal from the United States District
    Petitioner‐Appellant,                      Court for the Southern District of Indiana,
                                               New Albany Division.
      v.
                                               No. 4:20‐cv‐00170‐SEB‐DML
UNITED STATES OF AMERICA,
     Respondent‐Appellee.                      Sarah Evans Barker,
                                               Judge.

                                       ORDER

        After having his federal conviction vacated, Charles Sweeney petitioned for a
certificate of innocence. The district court denied the petition. Because Sweeney
introduced no evidence to prove his actual innocence, we affirm.



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21‐3353                                                                            Page 2

       In 1992, Sweeney placed a pipe bomb underneath the car of a police officer who
was investigating him for homicide. Federal prosecutors charged Sweeney with a
multicount indictment, and he ultimately pleaded guilty to carrying a firearm in
connection with a crime of violence. See 18 U.S.C. § 924(c). In his plea agreement, he also
admitted to additional facts, including trafficking methamphetamine. He was sentenced
to 210 months’ imprisonment, served that federal prison term, and then began serving a
60‐year state sentence for the homicide.

       In 2019, Sweeney successfully moved to vacate his federal conviction under
28 U.S.C. § 2255 on the ground that the conviction was based on the statute’s residual
clause, see 18 U.S.C. § 924(c)(3)(B), which the Supreme Court had declared
unconstitutionally vague. See Sweeney v. United States, No. 4:18‐cv‐00210‐SEB‐DML (S.D.
Ind. Sept. 11, 2019) (citing United States v. Davis, 139 S. Ct. 2319 (2019)).

        Sweeney then petitioned for a certificate of innocence. See 28 U.S.C. § 2513. The
certificate would allow him to seek monetary damages against the government for
wrongful imprisonment. Abu‐Shawish v. United States, 898 F.3d 726, 731, 733 (7th Cir.
2018); Betts v. United States, 10 F.3d 1278, 1282 (7th Cir. 1993). To obtain this certificate,
Sweeney needed to prove that (1) a court vacated his conviction because he was not
guilty of that offense, § 2513(a)(1), and (2) “[h]e did not commit any of the acts charged
or his acts … constituted no offense against the United States[] or any State … .”
§ 2513(a)(2) (emphasis added). Because his conviction was vacated, Sweeney argued
that he committed no criminal offense and was entitled to a certificate. Besides proof of
his vacated conviction, he did not submit any other evidence. He also argued that his
plea agreement was inadmissible and should not be considered.

       The district judge denied the petition. She noted the government’s concession
that Sweeney had met the requirement set forth in § 2513(a)(1) because his conviction
had been vacated. But she also upheld the admissibility of the plea agreement,
statements from which allowed her to find that Sweeney failed to satisfy either of the
two requirements in § 2513(a)(2). Regarding the requirement that he did not commit
any of the acts charged, the judge found that he offered no proof of his factual
innocence and, in fact, had admitted to those acts in his plea agreement. As for the
requirement that his acts not constitute an offense against the United States, the judge
found that he had admitted in his plea agreement to drug trafficking.

       On appeal, Sweeney challenges the judge’s reliance on his plea agreement, which
he argues is inadmissible because the plea was withdrawn. He analogizes his case to
United States v. Magnan, in which the Tenth Circuit concluded that if a trial court is held
No. 21‐3353                                                                            Page 3

to have lacked jurisdiction, then a plea entered before that court is invalidated and must
be treated as “withdrawn” under Rule 410(a)(1) of the Federal Rules of Evidence. 622 F.
App’x 719, 720 (10th Cir. 2015).

       But even if we assume (without deciding) that the basis for his conviction’s
vacatur was jurisdictional, thereby “withdrawing” his plea agreement, any error by the
judge in relying on that plea would be harmless. See FED. R. CIV. P. 61. Sweeney’s only
evidence was that his conviction was vacated on collateral review. But the absence of a
valid conviction does not make him innocent. See Pulungan v. United States, 722 F.3d 983,
985 (7th Cir. 2013) (“[A]cquittal differs from innocence.”). Sweeney had the burden to
provide proof of his innocence by a preponderance of the evidence. Abu‐Shawish,
898 F.3d at 739. This is a “high bar.” Id. at 733; see also Savory v. Cannon, 947 F.3d 409, 434
(7th Cir.) (en banc) (Easterbrook, J., dissenting) (“Getting a certificate of innocence is
wickedly hard … because … [p]roof of innocence—the need to prove a negative—is
difficult to come by.”), cert. denied, 141 S. Ct. 251 (2020). Because Sweeney introduced no
evidence that he did not place the bomb under the officer’s car, he failed to clear this
bar.

       Sweeney next argues that he made the alternative showing that his conduct was
not an offense against the United States. He contends that because Davis declared
unconstitutional the crime of which he was convicted, his conduct cannot amount to a
federal crime.

        But Sweeney’s focus is too narrow. The question is not whether Sweeney’s acts
constituted the particular crime of which he was convicted, but whether his actions
violated any law. Abu‐Shawish, 898 F.3d at 739; cf. Betts, 10 F.3d at 1284 (granting
certificate because “this [is not] a case in which the petitioner’s conduct constituted an
offense other than the one for which he was tried and convicted”). And Sweeney’s
conduct constituted at least one other federal crime. By placing a pipe bomb on a
vehicle, he attempted to use an explosive to damage or destroy personal property used
in or affecting interstate commerce. See 18 U.S.C. § 844(i). Sweeney introduced no
evidence that his conduct could not have violated this statute. See Abu‐Shawish, 898 F.3d
at 739.

       We have considered Sweeney’s other arguments, but none has merit.

                                                                                  AFFIRMED